Citation Nr: 0702440	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-16 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition of the veteran's son as a "child" 
based on permanent incapacity for self-support prior to 
attaining the age of 18.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had recognized guerilla service from March 1945 
to August 1945.  He died in March 1993.  The appellant is the 
deceased veteran's son.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied entitlement to 
recognition of the veteran's son as a "child" based on 
permanent incapacity for self-support.  The RO confirmed this 
denial in July 2004 and September 2004.


FINDINGS OF FACT

1. The appellant is the veteran's son, was born in July 1953, 
and attained the age of 18 in July 1971.

2.  The record does not show that the appellant was 
permanently incapable of self-support by reason of physical 
or mental defect present when, or before, he attained age 18.


CONCLUSION OF LAW

The criteria for establishing that the appellant is a 
helpless child are not met.  38 U.S.C.A. § 101(4) (West 
2002); 38 C.F.R. §§ 3.57, 3.356 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim for entitlement 
to recognition as a "child" based on permanent incapacity for 
self-support, and the respective responsibilities of each 
party for obtaining and submitting evidence by way of a 
September 2003 VA letter, prior to the February 2004 rating 
decision.  Specifically, the RO notified the appellant that 
VA would obtain all relevant evidence in the custody of a 
Federal department or agency.  The RO notified the appellant 
of his responsibility to respond in a timely manner to VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  The RO also listed additional evidence needed to 
substantiate the claim and indicated that rather than 
requesting VA to obtain the records, the appellant might want 
to send the information himself.  The Board finds that this 
notice, in effect, includes a request for the appellant to 
submit any evidence in his possession.  

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
September 2003 letter did not provide the appellant with 
notice of the laws regarding degrees of disability or 
effective dates for any grant of service connection.  
However, since no disability rating or effective date for 
award of benefits will be assigned, as discussed below, any 
defect with respect to the content of the notice requirement 
was non-prejudicial.

Additionally, VA has obtained all relevant, identified, and 
available evidence.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  Thus, 
VA has satisfied all duties to notify and assist the 
appellant.

II.  Analysis

The appellant's birth certificate indicates that he was the 
veteran's son and was born in July 1953.

The appellant submitted a sworn statement that since age 13, 
he was sick with meningitis and that the healing process took 
more than 10 years.  He indicated that because of his 
condition, he could not finish his education or find 
employment, and had to depend on his aunt and sister.  He 
further mentioned that he never married because he did not 
have the ability to support himself due to his physical 
condition.

A private doctor submitted statements that the appellant was 
under his care for meningitis at age 13 and subsequently 
developed a seizure disorder, which interrupted the 
appellant's schooling and made him unable to care for 
himself.  The physician further stated that he had not been 
in medical practice in the Philippines since 1972 and that 
all of his patients' medical records had been destroyed.  

Two individuals, who indicated that they were the neighbors 
of the appellant, submitted a Joint Affidavit of Two 
Disinterested Persons, stating that they personally knew the 
appellant, his sister, and his aunt and that in the year 
1966, when the appellant was 13 or 14 years-old, he was 
afflicted with meningitis.  They stated that they helped 
bring the appellant to the hospital and that he was 
continuously treated for his illness for a period of about 10 
years.  They further noted that the appellant could not find 
gainful employment and was purely dependent on his aunt for 
food and medicine and that after his sister grew up and 
became employed, he became dependent on her.

The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became permanently incapable of 
self-support. 38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  
Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
The focus of analysis is on the individual's condition at the 
time of his 18th birthday.  It is that condition, which 
determines whether entitlement to the status of "child" 
should be granted.  See Dobson v. Brown, 4 Vet. App. 443 
(1993).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-
support is one of fact for determination by the rating agency 
on competent evidence of record in the individual case.  
Rating criteria applicable to disabled veterans are not 
considered controlling.  Principal factors for consideration 
are: 1) that a claimant is earning his own support is prima 
facie evidence that he is not incapable of self-support.  
Incapacity for self-support will not be considered to exist 
when the child by his own efforts is provided with sufficient 
income for his reasonable support; 2) a child shown by proper 
evidence to have been permanently incapable of self-support 
prior to the date of attaining the age of 18 years, may be so 
held at a later date even though there may have been a short 
intervening period or periods when his condition was such 
that he was employed, provided the cause of incapacity is the 
same as that upon which the original determination was made 
and there were no intervening diseases or injuries that could 
be considered major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established; 3) employment of a child prior 
or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises doubt as to whether 
they would render the average person incapable of self-
support, factors other than employment are for consideration.  
In such cases it should be considered whether the daily 
activities of the child in the home and community are 
equivalent to the activities of employment of any nature 
within the physical or mental capacity of the child, which 
would provide sufficient income for reasonable support.  Lack 
of employment of the child either prior to the delimiting age 
or thereafter should not be considered as a major factor in 
the determination to be made, unless it is shown that it was 
due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or friends; 
and 4) the capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As indicated above, the question of whether the appellant may 
be considered the veteran's helpless child turns on whether 
he had a permanent incapacity for self-support at the time of 
attaining the age of 18.  The Board notes that a private 
doctor has indicated that he treated the appellant for 
meningitis as a child, which interrupted the appellant's 
schooling and made him unable to care for himself.  Other 
than this statement, however, there is no objective medical 
evidence to corroborate the appellant's treatment for 
meningitis as a child.  There also is no medical evidence 
that the meningitis caused the appellant to be incapable of 
self-support on a permanent basis.  While the Board is 
sympathetic to the fact that the physician's treatment 
records apparently were destroyed, a determination in the 
appellant's favor cannot be made without any objective 
medical evidence in support of the claim.  Without 
corroborating evidence or a detailed rationale, the 
physician's statement is of little or no probative value.  
Swann v. Brown, 5 Vet. App. 229 (1993) (Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute competent medical evidence).

The appellant's and his neighbors' sworn statements that the 
appellant could not find employment and was totally dependent 
on his family for support as a child have been considered; 
but the determination that this was permanently so is a 
matter for an individual with medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Neither the 
appellant nor his neighbors have such expertise.  Thus, their 
statements are of little or no probative value.  

In sum, the preponderance of the evidence is against the 
claim of entitlement to recognition of the veteran's son as a 
"child" based on permanent incapacity for self-support; and 
the claim is denied.  In making this decision, the Board has 
considered the benefit of the doubt doctrine; however, as the 
evidence is not equally-balanced, in this regard, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to recognition of the veteran's son as a "child" 
based on permanent incapacity for self-support is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


